                Case 5:18-cr-00258-EJD Document 909 Filed 08/16/21 Page 1 of 2




                                  UNITED STATES DISTRICT COURT

                                 NORTHERN DISTRICT OF CALIFORNIA

                                        CRIMINAL MINUTES

Date: August 16, 2021             Time: 9:02-10:41 am                 Judge: Edward J. Davila
                                  Total Time: 39 Mins
Case No.: 18-cr-00258-EJD- Case Name: UNITED STATES v. Elizabeth Holmes(P)(NC)
1

Attorney for Plaintiff: Jeffrey Schenk, John Bostic, Robert Leach, Kelly Volkar
Attorney for Defendant: Kevin Downey, Lance Wade, Amy Saharia, Katherine Trefz, Richard Cleary

 Deputy Clerk: Adriana M. Kratzmann                  Court Reporter: Irene Rodriguez

 Interpreter: N/A                                    Probation Officer: N/A

                                 PROCEEDINGS – STATUS HEARING

Defendant is present and out of custody. Hearing held.
Status hearing held. The Court ordered upon no objection by the parties the jury panel will be a total of
17 Jurors, inclusive of 5 alternates.
The Court requested the parties meet and confer re various matters.
The next hearing date is 8/20/2021 at 10:00 a.m. for Motion Hearing.

The Court previously ordered time exclusion through and including 8/31/2021. For the reasons
previously stated on the record, time is excluded pursuant to 18 U.S.C. §3161(h)(7)(A) & (B)(iv).

NEXT HEARING DATE: August 20, 2021 10:00 A.M. for Motion Hearing.
August 31, 2021 at 9:00 am – Jury Selection/Jury Trial

Under federal law, including Rule 5(f) of the Federal Rules of Criminal Procedure,
Brady v. Maryland, 373 U.S. 83 (1963), and all applicable decisions interpreting Brady,
the government has a continuing obligation to produce all information or evidence known
to the government that is relevant to the guilt or punishment of a defendant, including,
but not limited to, exculpatory evidence.

Cont’d next page

                                                                                          Adriana M. Kratzmann
 P/NP: Present, Not Present
                                                                                              Courtroom Deputy
 C/NC: Custody, Not in Custody
                                                                                                 Original: Efiled
 I: Interpreter
                                                                                                            CC:
                Case 5:18-cr-00258-EJD Document 909 Filed 08/16/21 Page 2 of 2




Accordingly, the Court Orders the government to produce to the defendant in a
timely manner all information or evidence known to the government that is either:
(1) relevant to the defendant’s guilt or punishment; or (2) favorable to the defendant on
the issue of guilt or punishment.

This Order is entered under Rule 5(f) and does not relieve any party in this matter
of any other discovery obligation. The consequences for violating either this Order or the
government’s obligations under Brady include, but are not limited to, the following:
contempt, sanction, referral to a disciplinary authority, adverse jury instruction, exclusion
of evidence, and dismissal of charges.




                                                                                     Adriana M. Kratzmann
 P/NP: Present, Not Present
                                                                                         Courtroom Deputy
 C/NC: Custody, Not in Custody
                                                                                            Original: Efiled
 I: Interpreter
                                                                                                       CC:
